IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00400-CV
 
Johnny Savell,
                                                                                    Appellant
 v.
 
Elizabeth C. Teel,
                                                                                    Appellee
 
 

From the 278th District
Court
Walker County, Texas
Trial Court No. 21123C
 

MEMORANDUM  Opinion





 
            Johnny Savell attempts to
appeal from the trial court’s order holding Savell in contempt.  By letter
dated January 26, 2011, the Clerk of this Court notified Savell that the appeal
was subject to dismissal because it appeared there was no right to appeal from
an order of contempt.  Deramus v. Thornton, 333 S.W.2d 824, 827 (Tex.
1960) (The validity of a contempt judgment can be attacked only collaterally by
a writ of habeas corpus).  Savell was further warned by the Clerk that the
Court would dismiss the appeal unless, within 21 days from the date of the
letter, a response was filed showing grounds for continuing the appeal. 
Counsel for Savell responded by letter dated January 31, 2011 requesting a
dismissal of the appeal.  The letter, however, does not indicate that it was
served on, or even copied to, the other parties to the appeal.
            This appeal is dismissed.  See
Tex. R. App. P. 42.3.
            Absent a specific exemption,
the Clerk of the Court must collect filing fees at the time a document is
presented for filing.  Tex. R. App. P.
12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees
(Amended Aug. 28, 2007, eff. Sept. 1, 2007).  See also Tex. R. App. P. 5; 10th
Tex. App. (Waco) Loc. R. 5; Tex.
Gov’t Code Ann. § 51.207(b); § 51.941(a) (West 2005); and § 51.208 (West
Supp. 2010).  Savell did not pay the filing fees when presenting documents for
filing.  Under these circumstances, we suspend the rule and order the Clerk to
write off all unpaid filing fees in this appeal.  Tex. R. App. P. 2.  The write-off of the fees from the
accounts receivable of the Court in no way eliminates or reduces the fees owed
by Johnny Savell.
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeal
dismissed
Opinion
delivered and filed February 16, 2011
[CV06]